--------------------------------------------------------------------------------


Exhibit 10.1
ADDENDUM






WHEREAS, Cabela’s Incorporated, a Delaware corporation (“Company”) and Richard
N. Cabela (“Executive”) have entered into that certain Executive Employment
Agreement effective the 1st day of January, 2004 (the “Agreement”); and
 
WHEREAS, Company’s Board of Directors (the “Board”) has determined by mutual
agreement with Executive to increase the base salary of Executive by 3.75%.
 
NOW, THEREFORE, the Board and the Executive hereby agree to the following:
 
1.  Base Salary. Section 3.1 of the Agreement shall be deleted in its entirety
and replaced with the following:


 
3.1 Base Salary. Executive shall receive a base salary of Two Hundred Fifty-Four
Thousand One Hundred Eighty-Seven and 50/100 Dollars ($254,187.50) per annum.
Any reduction in base salary shall be determined by mutual agreement between
Executive and the Board and must be reflected in an addendum to this Agreement.
Any increase in base salary shall be made by Board resolution and shall not
require an addendum to this Agreement.
 


2.  Effective Date. This Addendum shall be effective at the beginning of the pay
period for the Company’s April 7, 2005 payroll.


3.  Effective Addendum. Except as otherwise set forth herein, this Addendum does
not supersede or amend the Agreement, and nothing contained herein is intended
to reduce, restrict or otherwise affect any terms of the Agreement.



   
CABELA’S INCORPORATED
       
By:
/s/ Ralph W. Castner
 
Its:
Vice President
and Chief Financial Officer
         
EXECUTIVE
         
/s/ Richard N. Cabela
   
Richard N. Cabela





 
BACK TO FORM 10-Q [form10qmarch2005.htm]